





AMENDMENT No. 2 TO TERM NOTE




This Amendment to the Term Note (“Amendment No. 2”) is dated July 15, 2015 by
and among SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk
Street, Suite 415, Lowell, MA 01854 (the “Borrower”) and EssigPR, Inc., a Puerto
Rico corporation (the “Lender”).




WHEREAS, the Borrower and Lender are parties to that certain Term Note dated
October 1, 2014 which was amended through an agreement dated April 2, 2015
(“Amendment”); and




WHEREAS, the Term Note, as amended, is due and payable in full on July 10, 2015;
and




WHEREAS, the Borrower and Lender have agreed to extend the due date an
additional three months to October 10, 2015.




NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:

 

1.

Term. Section 6. entitled “Term.” of the Term Note, as amended, shall be amended
by changing the due date from April 10, 2015 to October 10, 2015.




2.

Consideration. Borrower hereby awards Lender 2,500 stock options to purchase
SofTech common stock at an exercise price of $1.00 per share. Such stock options
will be fully vested upon execution of this Amendment No. 2. The stock options
will expire on the ten year anniversary of the award if not exercised.




All other terms and conditions detailed in the Term Note, as amended, shall
remain unchanged.




BORROWER

 

LENDER

 

 

 

SofTech, Inc.

 

EssigPR, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph P. Mullaney

 

By:

/s/ Joseph P. Daly    

 

 

 

 

 

Its:

CEO

 

Its:

CEO

 

 

 

 

 

Date:

July 15, 2015

 

Date:

July 15, 2015






